Title: To James Madison from Jonathan Dayton, 9 December 1808
From: Dayton, Jonathan
To: Madison, James



Sir,
9 December 1808

The subject on which I addressed you some time ago anonymously, involved in it some personal, as well as political and national considerations, but the course which the elections have taken in several States, especially in your own, will defeat by a silent operation the secret machinations & intrigues alluded to.  That event will now indisputably terminate happily.
Another project originating from another source, & more alarming in it’s tendency, has been ripening within a short time.  If the present crisis should eventuate in a war against England, an immediate severance of the Union will be attempted.  The five Eastern States under the auspices of M. & C. & R. I. will take the lead, & invite the middle to unite with them in a new confederacy.  Such inducements will it is confidently said, be held out to N. Y. as will bring them at once to join, & then it is calculated that the three next must & will inevitably follow, & Maryland be left as a frontier, happy if she can be admitted to side with, & be protected by, the Northern & stronger confederacy.  The three States & four territories on the western waters to be invited & treated with, at the mouths of the Mississippi, from the decks of the Navy of the East.  Such are the outlines of a project secretly maturing, & as yet confided to a few only in each State North of Virginia.  There are men of the highest standing, & first respectability & influence in society, who are engaged in it, & some indeed who are at this time very near to you, & whom you would no more suspect than your brother.  To me this plan has been communicated thro such a channell, as can leave no doubt of it’s existance or object; & if it were necessary I could mention to you many names who stand ready for the signal, to appear openly in it’s behalf, & to exert themselves to execute it.  Believing that a war with England under any circumstances, but especially if followed by such consequences would be the most disastrous event which could befal our country, I have once more taken up the pen to advise you of certain things, which you would probably learn from no other source.
My respect & esteem for you is great, & my opinion of your discretion still higher--the constant exercise of it will be necessary in the four years of tempest, war & tumult, which are, I seriously fear, to follow.

Quintus.

